Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 12th day of February, 2013 by and among Overland Storage, Inc., a
California corporation (the “Company”), the “Purchasers” named in that certain
Note Purchase Agreement by and among the Company and the Purchasers (the
“Purchase Agreement”). Capitalized terms used herein have the respective
meanings ascribed thereto in the Purchase Agreement unless otherwise defined
herein.

The parties hereby agree as follows:

1. Certain Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Common Stock” means the Company’s common stock, no par value, and any
securities into which such shares may hereinafter be reclassified.

“Purchasers” means the Purchasers identified in the Purchase Agreement and any
Affiliate or permitted transferee of any Purchaser who is a subsequent holder of
any Registrable Securities.

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

“Registrable Securities” means the Conversion Shares, the shares of Common Stock
issuable to the Investors as payment of interest or principal on the Notes
pursuant to the terms of the Purchase Agreement and any other securities issued
or issuable with respect to or in exchange for Registrable Securities, whether
by recapitalization, merger, charter amendment, reorganization or otherwise;
provided, that, a security shall cease to be a Registrable Security upon
(i) sale pursuant to a Registration Statement or Rule 144 under the 1933 Act, or
(ii) such security becoming eligible for sale without restriction by the holder
thereof pursuant to Rule 144.

“Registration Statement” means, collectively, any registration statement or
registration statements of the Company filed under the 1933 Act that covers the
resale of any of the Registrable Securities pursuant to the provisions of this
Agreement, amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all material incorporated by
reference in such Registration Statement.

“Required Purchasers” means the Purchasers holding a majority of the Registrable
Securities.

“SEC” means the U.S. Securities and Exchange Commission.

 

1



--------------------------------------------------------------------------------

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

2. Registration.

(a) Registration Statements.

(i) Promptly following the closing of the purchase and sale of the Notes
contemplated by the Purchase Agreement (the “Closing Date”) but no later than
thirty (30) days after the Closing Date (the “Filing Deadline”), the Company
shall prepare and file with the SEC one Registration Statement on Form S-3 (or,
if Form S-3 is not then available to the Company, on such form of registration
statement as is then available to effect a registration for resale of the
Registrable Securities), covering the resale of the Registrable Securities.
Subject to any SEC comments (that cannot be resolved despite commercially
reasonable efforts of the Company), such Registration Statement shall include
the plan of distribution attached hereto as Exhibit A and as otherwise
reasonably requested by the Required Purchasers; provided, however, that no
Purchaser shall be named as an “underwriter” in the Registration Statement
without the Purchaser’s prior written consent. Such Registration Statement also
shall cover, to the extent allowable under the 1933 Act and the rules
promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Registrable Securities. Such
Registration Statement shall not include any shares of Common Stock or other
securities for the account of any other holder without the prior written consent
of the Required Purchasers. The Registration Statement (and each amendment or
supplement thereto, and each request for acceleration of effectiveness thereof)
shall be provided in accordance with Section 3(c) to the Purchasers and their
counsel (for their review and reasonable comment) prior to its filing or other
submission.

(ii) Additional Registrable Securities. Upon the written demand of any Purchaser
and upon any change in the Conversion Price such that additional shares of
Common Stock become issuable upon the conversion of the Notes (the “Additional
Shares”), the Company shall promptly (and in any event within fifteen
(15) Business Days of any such written demand) prepare and file with the SEC one
or more Registration Statements on Form S-3, if such Registration Statement has
not previously been declared effective, amend the Registration Statement filed
pursuant to clause (i) above (or, if Form S-3 is not then available to the
Company, on such form of registration statement as is then available to effect a
registration for resale of the Additional Shares) covering the resale of the
Additional Shares, but only to the extent the Additional Shares are not at the
time covered by an effective Registration Statement. Subject to any SEC comments
(that cannot be resolved despite commercially reasonable efforts of the
Company), such Registration Statement shall include the plan of distribution
attached hereto as Exhibit A; provided, however, that no Purchaser shall be
named as an “underwriter” in the Registration Statement without the Purchaser’s
prior written consent. Such Registration Statement also shall cover, to the
extent allowable under the 1933 Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Additional Shares. Such Registration Statement shall not include
any shares of Common Stock or other securities for the account of any other
holder without the prior written consent of the Required Purchasers. The
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided in
accordance with Section 3(c) to the Purchasers and their counsel (for their
review and reasonable comment) prior to its filing or other submission.

 

2



--------------------------------------------------------------------------------

(b) Expenses. The Company will pay all expenses associated with each
registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees, but
excluding fees and expenses of counsel to the Purchasers, which shall be paid by
the Purchasers, and any discounts, commissions, fees of underwriters, selling
brokers, dealer managers or similar securities industry professionals with
respect to the Registrable Securities being sold.

(c) Effectiveness.

(i) The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable. The Company
shall ensure that each Registration Statement (including any amendments or
supplements thereto and prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading. By the second Business Day following the date a Registration
Statement has become effective, the Company shall file with the SEC in
accordance with Rule 424 under the 1933 Act the final prospectus to be used in
connection with sales pursuant to such Registration Statement. The Company shall
notify the Purchasers by facsimile or e-mail as promptly as practicable, and in
any event, within twenty-four (24) hours, after any Registration Statement is
declared effective and shall simultaneously provide the Purchasers with copies
of any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby.

(ii) For not more than twenty (20) consecutive days or for a total of not more
than forty-five (45) total days in any twelve (12) month period, the Company may
suspend the use of any Prospectus included in any Registration Statement
contemplated by this Section 2 in the event that the Company determines in good
faith that such suspension is necessary to (A) delay the disclosure of material
non-public information concerning the Company, the disclosure of which at the
time is not, in the good faith opinion of the Company, in the best interests of
the Company or (B) amend or supplement the affected Registration Statement or
the related Prospectus so that such Registration Statement or Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the case of the Prospectus in light of the circumstances under which they
were made, not misleading (an “Allowed Delay”); provided, that the Company shall
promptly (a) notify each Purchaser in writing of the commencement of and the
reasons for an Allowed Delay, but shall not (without the prior written consent
of a Purchaser) disclose to such Purchaser any material non-public information
giving rise to an Allowed Delay, (b) advise the Purchasers in writing to cease
all sales under the Registration Statement until the end of the Allowed Delay
and (c) use commercially reasonable efforts to terminate the Allowed Delay as
promptly as practicable. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended Registrable Securities to a
transferee of a Purchaser in connection with any sale of Registrable Securities
with respect to which a Purchaser has entered into a contract for sale, prior to
the Purchaser’s receipt of the notice of a Allowed Delay and for which the
Purchaser has not yet settled.

 

3



--------------------------------------------------------------------------------

(d) Rule 415; Cutback If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Purchaser to be named
as an “underwriter,” the Company shall use its commercially reasonable best
efforts to persuade the SEC that the offering contemplated by the Registration
Statement is a valid secondary offering and not an offering “by or on behalf of
the issuer” as defined in Rule 415 and that none of the Purchaser is an
“underwriter.” The Purchasers shall have the right to participate or have their
counsel participate in any meetings or discussions with the SEC regarding the
SEC’s position and to comment or have their counsel comment on any written
submission made to the SEC with respect thereto. No such written submission
shall be made to the SEC to which the Purchasers’ counsel reasonably objects. In
the event that, despite the Company’s commercially reasonable best efforts and
compliance with the terms of this Section 2(d), the SEC refuses to alter its
position, the Company shall (i) remove from the Registration Statement such
portion of the Registrable Securities (the “Cut Back Shares”) and/or (ii) agree
to such restrictions and limitations on the registration and resale of the
Registrable Securities as the SEC may require to assure the Company’s compliance
with the requirements of Rule 415 (collectively, the “SEC Restrictions”);
provided, however, that the Company shall not agree to name any Purchaser as an
“underwriter” in such Registration Statement without the prior written consent
of such Purchaser (and that the Company shall not be required to do so even if
such Purchaser consents to be named as an underwriter). Any cut-back imposed on
the Purchaser pursuant to this Section 2(d) shall be allocated among the
Purchaser on a pro rata basis. The Company shall use commercially reasonable
efforts to promptly file and have declared effective a Registration Statement
covering the Cut Back Shares, and from and after such date as the Company is
able to effect the registration of such Cut Back Shares in accordance with any
SEC Restrictions (such date, the “Restriction Termination Date” of such Cut Back
Shares), all of the provisions of this Section 2 shall again be applicable to
such Cut Back Shares; provided, however, that the Filing Deadline for the
Registration Statement including such Cut Back Shares shall be not more than ten
(10) Business Days after such Restriction Termination Date.

3. Company Obligations. The Company will use commercially reasonable efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:

(a) use commercially reasonable efforts to cause such Registration Statement to
become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement as amended from time to time, have been
sold, and (ii) the date on which all Registrable Securities covered by such
Registration Statement may be sold without restriction pursuant to Rule 144 (the
“Effectiveness Period”) and advise the Purchaser in writing when the
Effectiveness Period has expired;

 

4



--------------------------------------------------------------------------------

(b) prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the Effectiveness Period and to comply with
the provisions of the 1933 Act and the 1934 Act with respect to the distribution
of all of the Registrable Securities covered thereby until such time as all of
such Registrable Shares have been disposed of in accordance with the intended
methods of disposition by the Purchaser(s) thereof set forth in such
Registration Statement; and in the case of amendments and supplements to a
Registration Statement which are required to be filed by reason of the Company
filing a report on Form 10-K, Form 10-Q, Form 8-K or any analogous report under
the 1934 Act, the Company shall have incorporated such report by reference into
such Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on the same day on which the 1934 Act report is filed
which created the requirement for the Company to amend or supplement such
Registration Statement; and by the Business Day following the date any
post-effective amendment has become effective, the Company shall file with the
SEC in accordance with Rule 424 under the Securities Act the final prospectus to
be used in connection with sales pursuant to such Registration Statement;

(c) provide copies to and permit counsel designated by the Purchasers to review
each Registration Statement and all amendments and supplements thereto no fewer
than five (5) days prior to their filing with the SEC and not file any document
to which such counsel reasonably objects;

(d) furnish to the Purchasers and their legal counsel (i) promptly after the
same is prepared and publicly distributed, filed with the SEC, or received by
the Company (but not later than two (2) Business Days after the filing date,
receipt date or sending date, as the case may be) one (1) copy of any
Registration Statement and any amendment thereto, each preliminary prospectus
and Prospectus and each amendment or supplement thereto, and each letter written
by or on behalf of the Company to the SEC or the staff of the SEC, and each item
of correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment),
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as each Purchaser may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by such Purchaser that are covered by the
related Registration Statement;

(e) use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest possible moment;

(f) prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the Purchasers and
their counsel in connection with the registration or qualification of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions requested by the Purchasers and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(f), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this
Section 3(f), or (iii) file a general consent to service of process in any such
jurisdiction;

 

5



--------------------------------------------------------------------------------

(g) use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

(h) immediately notify the Purchasers, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and

(i) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the 1933 Act and the 1934 Act, including,
without limitation, Rule 172 under the 1933 Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the 1933 Act, promptly inform the Purchasers in writing if, at any time
during the Effectiveness Period, the Company does not satisfy the conditions
specified in Rule 172 and, as a result thereof, the Purchasers are required to
deliver a Prospectus in connection with any disposition of Registrable
Securities and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder; and make
available to its security holders, as soon as reasonably practicable, but not
later than the Availability Date (as defined below), an earnings statement
covering a period of at least twelve (12) months, beginning after the effective
date of each Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the 1933 Act, including Rule 158 promulgated
thereunder (for the purpose of this subsection 3(i), “Availability Date” means
the 45th day following the end of the fourth fiscal quarter that includes the
effective date of such Registration Statement, except that, if such fourth
fiscal quarter is the last quarter of the Company’s fiscal year, “Availability
Date” means the 90th day after the end of such fourth fiscal quarter).

(j) With a view to making available to the Purchasers the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the SEC that may at
any time permit the Purchasers to sell shares of Common Stock to the public
without registration, the Company covenants and agrees to: (i) make and keep
public information available, as those terms are understood and defined in Rule
144, until the earlier of (A) six (6) months after such date as all of the
Registrable Securities may be sold without restriction by the holders thereof
pursuant to Rule 144 or any other rule of similar effect or (B) such date as all
of the Registrable Securities shall have been resold; (ii) file with the SEC in
a timely manner all reports and other documents required of the Company under
the 1934 Act; and (iii) furnish to each Purchaser upon request, as long as such
Purchaser owns any Registrable Securities, (A) a written statement by the
Company that it has complied with the reporting requirements of the 1934 Act,
(B) a copy of the Company’s most recent Annual Report on Form 10-K or Quarterly
Report on Form 10-Q, and (C) such other information as may be reasonably
requested in order to avail such Purchaser of any rule or regulation of the SEC
that permits the selling of any such Registrable Securities without
registration.

 

6



--------------------------------------------------------------------------------

4. Due Diligence Review; Information. The Company shall make available, during
normal business hours and upon prior written notice, for inspection and review
by the Purchasers, advisors to and representatives of the Purchasers (who may or
may not be affiliated with the Purchasers and who the Required Purchasers have
approved through prior written consent), all financial and other records, all
SEC Filings (as defined in the Purchase Agreement) and other filings with the
SEC, and all other corporate documents and properties of the Company as may be
reasonably necessary for the purpose of such review, and cause the Company’s
officers, directors and employees, within a reasonable time period, to supply
all such information reasonably requested by the Purchasers or any such
representative, advisor or underwriter in connection with such Registration
Statement (including, without limitation, in response to all questions and other
inquiries reasonably made or submitted by any of them), prior to and from time
to time after the filing and effectiveness of the Registration Statement for the
sole purpose of enabling the Purchasers and such representatives, advisors and
underwriters and their respective accountants and attorneys to conduct initial
and ongoing due diligence with respect to the Company and the accuracy of such
Registration Statement.

Notwithstanding the foregoing, the Company shall not disclose or provide any
access to material nonpublic information to the Purchasers, or to advisors to or
representatives of the Purchasers, unless prior to disclosure of such
information the Company identifies such information as being material nonpublic
information and provides the Purchasers, such advisors and representatives with
the opportunity to accept or refuse to accept such material nonpublic
information for review and any Purchaser wishing to obtain such information
enters into a customary confidentiality agreement with the Company with respect
thereto.

5. Obligations of the Purchasers.

(a) Each Purchaser shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
necessary to effect the registration of such Registrable Securities. At least
five (5) Business Days prior to the first anticipated filing date of any
Registration Statement, the Company shall notify each Purchaser of the
information the that is reasonably necessary from such Purchaser if such
Purchaser elects to have any of the Registrable Securities included in the
Registration Statement. A Purchaser shall provide such information to the
Company at least two (2) Business Days prior to the first anticipated filing
date of such Registration Statement if such Purchaser elects to have any of the
Registrable Securities included in the Registration Statement.

(b) Each Purchaser, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Purchaser has notified the Company in writing of its election to exclude
all of its Registrable Securities from such Registration Statement.

 

7



--------------------------------------------------------------------------------

(c) Each Purchaser agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii) or
(ii) the happening of an event pursuant to Section 3(h), such Purchaser will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities, until the Purchaser
is advised by the Company that such dispositions may again be made.

6. Indemnification.

(a) Indemnification by the Company. The Company will indemnify and hold harmless
each Purchaser and its officers, directors, managers, members, partners,
shareholders, employees and agents, successors and assigns, and each other
person, if any, who controls such Purchaser within the meaning of the 1933 Act
(collectively, the “Purchaser Indemnified Parties”), against any losses, claims,
damages or liabilities, joint or several, to which they may become subject under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon:
(i) any untrue statement or alleged untrue statement or omission or alleged
omission of any material fact contained in any Registration Statement, any
preliminary Prospectus or final Prospectus, or any amendment or supplement
thereof; (ii) any blue sky application or other document executed by the Company
specifically for that purpose or based upon written information furnished by the
Company filed in any state or other jurisdiction in order to qualify any or all
of the Registrable Securities under the securities laws thereof (any such
application, document or information herein called a “Blue Sky Application”);
(iii) the omission or alleged omission to state in a Blue Sky Application a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (iv) any violation by the Company or its agents of any
rule or regulation promulgated under the 1933 Act applicable to the Company or
its agents and relating to action or inaction required of the Company in
connection with such registration; or (v) any failure to register or qualify the
Registrable Securities included in any such Registration Statement in any state
where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on a
Purchaser’s behalf and will reimburse each such Purchaser Indemnified Party for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by such
Purchaser Indemnified Party or any such controlling person in writing
specifically for use in such Registration Statement or Prospectus.

 

8



--------------------------------------------------------------------------------

(b) Indemnification by the Purchaser. Each Purchaser agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, shareholders and each person
who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or preliminary Prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Purchaser to the Company specifically
for inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto. In no event shall the liability of a Purchaser be greater in
amount than the dollar amount of the proceeds (net of all expenses of sale and
net of all expenses paid by such Purchaser in connection with any claim relating
to this Section 6 and the amount of any damages such Purchaser has otherwise
been required to pay by reason of such untrue statement or omission) received by
such Purchaser upon the sale of the Registrable Securities included in the
Registration Statement giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
shall, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation. No
indemnifying party shall be liable to any indemnified party under this Agreement
for any settlement by such indemnified party effected without the indemnifying
party’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed.

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
of sale and net of all expenses paid by such holder in connection with any claim
relating to this Section 6 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.

 

9



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Amendments and Waivers.

Any term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the Required Purchasers. The Company may take any action herein prohibited,
or omit to perform any act herein required to be performed by it, only if the
Company shall have obtained the written consent to such amendment, action or
omission to act, of the Required Purchasers.

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9.4 of the Purchase Agreement.

(c) Assignments and Transfers by Purchasers. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Purchasers and their
respective successors and assigns. A Purchaser may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by such Purchaser to such
person, provided that such Purchaser complies with all laws applicable thereto
and provides written notice of assignment to the Company promptly after such
assignment is effected.

(d) Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Required Purchasers; provided, however, that in the event
that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder, the term “Company”
shall be deemed to refer to such Person and the term “Registrable Securities”
shall be deemed to include the securities received by the Purchasers in
connection with such transaction unless such securities are otherwise freely
tradable by the Purchasers after giving effect to such transaction.

(e) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

10



--------------------------------------------------------------------------------

(f) Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

(g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(h) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, but shall be interpreted as if it were
written so as to be enforceable to the maximum extent permitted by applicable
law, and any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. To
the extent permitted by applicable law, the parties hereby waive any provision
of law which renders any provisions of this Agreement prohibited or
unenforceable in any respect.

(i) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(k) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York applicable to agreements made and to be performed entirely
within the State of New York. Each of the parties hereto irrevocably submits to
the exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated hereby.
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement. Each of the parties
hereto irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. TO THE EXTENT ALLOWABLE UNDER APPLICABLE LAW,
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

The Company:     OVERLAND STORAGE, INC.     By:  

 

    Name:   Eric L. Kelly     Title:   President and Chief Executive Officer

[Registration Rights Agreement]



--------------------------------------------------------------------------------

The Purchasers:     [NAME]     By:  

 

    Name:       Title:  

[Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Plan of Distribution

The selling shareholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling shareholder as a gift, pledge, dividend, distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling shareholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

 

  •  

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

  •  

broker-dealers may agree with the selling shareholders to sell a specified
number of such shares at a stipulated price per share;

 

  •  

a combination of any such methods of sale; and

 

  •  

any other method permitted by applicable law.

 

Exhibit A-1



--------------------------------------------------------------------------------

The selling shareholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
shareholders to include the pledgee, transferee or other successors in interest
as selling shareholders under this prospectus. The selling shareholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

In connection with the sale of our common stock or interests therein, the
selling shareholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
shareholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
shareholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling shareholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling shareholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

The selling shareholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided, that they meet the criteria and conform to the requirements of that
rule.

The selling shareholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be,
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling shareholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling shareholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

Exhibit A-2



--------------------------------------------------------------------------------

We have advised the selling shareholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling shareholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
shareholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling shareholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

We have agreed to indemnify the selling shareholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We have agreed with the selling shareholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement or (2) the date
on which the shares may be sold without restriction pursuant to Rule 144 of the
Securities Act.

 

Exhibit A-3